Citation Nr: 1213359	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an effective date earlier than August 29, 2009, for the grant of service connection for rib resection residuals of tuberculosis.

2. Entitlement to a rating in excess of 10 percent for rib resection residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for rib resection residuals of tuberculosis, rated 10 percent, effective from August 29, 2008.  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.  

The Board observes that the November 2008 rating decision also denied a compensable rating for pulmonary tuberculosis (PTB).  The Veteran's January 2009 notice of disagreement (NOD) limits his appeal to the rating and effective date assigned for his rib resection residuals of tuberculosis, and there is no other document in the record that may be construed as an NOD with the rating assigned by the November 2008 rating decision for his PTB.  Nevertheless, the Board notes that in various statements he continues to advance argument related to the rating of his PTB.  Specifically, it has been his contention that the rating for the disability was improperly reduced to 0 percent February 12, 1973, rather than continued at 30 percent.  See, e.g., March 2009 statement from the Veteran and his September VA Form 9, substantive appeal.  In October 2009, the RO undertook a special review of the Veteran's file to determine whether revision of his rating for PTB was warranted, and found that no clear and unmistakable error (CUE) in the rating of the disability was shown.  See October 2009 rating decision.  The Veteran did not file a NOD with this decision; therefore, such matter is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating assigned for rib resection residuals of PTB is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1. A November 2008 rating decision granted the Veteran service connection for rib resection residuals of PTB and assigned an effective date of August 29, 2008 (the date on which the RO received a statement from the Veteran's representative seeking service connection for rib resection residuals of PTB).

2. The Veteran previously, on April 26, 2006, submitted a statement requesting increased compensation for disability that included the removal of "part of [his] lung" for tuberculosis; that claim was not adjudicated, and has remained pending.


CONCLUSION OF LAW

An earlier effective date of April 26, 2006 (and no earlier) is warranted for the Veteran's award of service connection for rib resection residuals of tuberculosis.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Notably, it has not been alleged that notice was less than adequate; this matter involves a "downstream" issue.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a statement received by the RO on August 29, 2008, the Veteran's representative requested that VA take action to consider a claim of "service connection for residuals of tuberculosis (rib condition).  Veteran had surgery in 1961 in which they cut his ribs so that they [could] take out a portion of the lung."  Accordingly, the Veteran was afforded a VA examination in November 2008 to determine the number of ribs that had been resected.  After conducting a physical examination of the Veteran and reviewing his claims file, the examiner stated that after the Veteran contracted pulmonary tuberculosis, he spent 18 months in the Cambridge Sanatorium.  The first six months he was there, he was kept under observation and then he underwent a right upper lobe segmentectomy with resection of the fourth and fifth posterior ribs and replacement of those ribs with wire fixation.  Current chest X-rays revealed that the resected fourth and fifth ribs were well-healed and in good alignment.  The diagnosis was status-post surgical resection of the posterior fourth and fifth ribs with placement of the ribs with fixation by wire.  Based on the foregoing the November 2008 rating decision on appeal awarded Veteran service connection for rib resection residuals of tuberculosis.  He was also advised that his award was being assigned an effective date of August 29, 2008, as this was "the date that [he] submitted [his] claim."  

The Veteran argues his award of service connection for rib resection residuals of tuberculosis should be assigned an earlier effective date, as he submitted a claim for the disability in 2006.  See September 2009 VA Form 9, substantive appeal, and January 2012 Videoconference hearing transcript.  

Historically, the record shows that in October 1960, the Veteran submitted a formal claim of service connection for a chest condition (tuberculosis), pneumonia and pleurisy.  A January 1962 rating decision awarded the Veteran service connection for PTB.  An April 1962 rating decision assigned a graduated (rating) scale for the PTB.  The rating decision explained that such disability was rated 100 percent from October 27, 1960, as an active and moderately advanced disease, but that recent treatment records had shown that as of February 12, 1962, the PTB had been inactive.  Based on such findings, the total rating then in effect would continue on a convalescent basis for a period of two years from February 12, 1962.  Thereafter, the disability would be rated under the criteria for rating inactive PTB: 50 percent from February 12, 1964; 30 percent from February 12, 1968; and 0 percent from February 12, 1973.  The Veteran did not file a notice of disagreement with this rating decision, and there were no further communications from him (except to advise VA of additional dependents) until May 1973, when his representative forwarded an inquiry from him seeking an explanation as to why his benefits had been recently reduced from $70.00/month to $67.00/month on February 12, 1973.  By letter in May 1973, the RO advised the Veteran that the reduction schedule provided for a statutory allowance of $67 per month after a 5-year 30 percent evaluation period had expired.  This date, in his case, was February 12, 1973, at which time the rating was reduced to 0 percent0 percent; and the statutory monthly award of 67 dollars was continued.  The Veteran did not respond to this letter, and there was no further communication from him until April 26, 2006.

In a statement received on April 26, 2006, the Veteran stated:

I was in the Marines in 1961 at the Overholt Clinic in Cambridge.  The lung surgeon took out part of my lung.  I had pneumonia and [tuberculosis].

I now only have about 40% lung capacity and have been treated at Brockton VAMC and West Roxbury VAMC for this problem.

I am seeking medical help and increase compensation for this condition.

The RO accepted this statement as a claim for an increased rating for the service-connected PTB (which was ultimately denied by an October 2006 rating decision); the RO did not consider it as a claim of service connection for rib resection residuals of PTB.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In light of the fact that the Board is required to adjudicate all issues reasonably raised by a liberal reading of an appellant's appeal, including all documents and oral testimony in the record prior to the Board's decision (see Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994)), the Board finds that the April 26, 2006 statement from the Veteran reasonably raised a hybrid claim for both service connection for rib resection residuals of PTB and an increased rating for the PTB.  Significantly, just as the Veteran observed in his April 26, 2006 statement that a surgeon had in 1961, removed a portion of his lung as a result of his tuberculosis, so too did the Veteran's representative on August 29, 2008 (in the request that the Veteran be considered for service connection for residuals of tuberculosis (rib condition), there was a notation that the "Veteran had surgery in 1961 in which they cut his ribs so that they [could] take out a portion of the lung").

The record also shows that between 1961 and 1962, private treatment records were associated with the record documenting that in May 1961, the Veteran underwent a posterior sub-segmentectomy of the right upper lobe, and that chest X-rays in June 1961, showed residuals of the surgery on the right with several fibrotic strands and wide loops in the fourth and fifth ribs.  Such evidence serves to show that it was factually ascertainable from the record that the Veteran had rib resection residuals of PTB when the RO received his claim for service connection in April 2006.  Accordingly, the date of the claim is the later event and it is the appropriate effective date under the law.  An effective date of April 26, 2006, is warranted for the award of service connection for rib resection residuals of PTB.


ORDER

An earlier effective date of April 26, 2006, is granted for the award of service connection for rib resection residuals of PTB, subject to the regulations governing payment of monetary awards.
REMAND

At the January 2012 videoconference hearing, the Veteran asserted that he suffers from various symptoms and pathology that stem from his rib resection residuals of tuberculosis.  Such complaints include, but are not limited to, difficulty breathing, mobility issues due to breathing problems, restricted right arm motion, and pain/discomfort at the site where his right ribs were wired in place.  He also alleged that the disability had worsened since his last VA examination in November 2008.

The record reflects that the Veteran was scheduled for a VA examination in June 2011; however, he failed to appear.  At the January 2012 videoconference hearing, he explained that he did in fact report for the VA examination but was told that the physician he was supposed to see was unavailable.  He was asked to sit while they rescheduled his examination with another provider, and after waiting over an hour, he met with a physician whose name he no longer recalls.  He does recall that the physician made some entries into a computer and after about three-quarters of an hour, he was allowed to leave.  He notes that he receives a transportation allowance from VA, so there should be a record of his having reported to the VA Medical Center for the examination.  

In light of the Veteran's explanation (as to why the VA examination did not take place (which the Board finds no reason to question)), and his complaints of increased symptoms and pathology associated with the disability at issue, the Board finds that remand for another VA examination is warranted.

Finally, the Board notes also that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, any records of treatment the Veteran received for his rib resection residuals of PTB during the appeal period (i.e., those records not already associated with the claims file), should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected rib resection residuals of PTB, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record. 

2. 	The RO should then arrange for the Veteran to be examined by an appropriate physician to assess his service-connected rib resection residuals of PTB.  The Veteran's claims folder (to specifically include this remand and the transcript of the January 2012 videoconference hearing) must be reviewed in conjunction with the examination.  Any indicated studies should be performed and any necessary consultations should be arranged.  The examiner should specifically determine whether the Veteran has any other identifiable pathology/symptoms residual from the PTB (e.g., respiratory problems, muscular problems, and/or painful scars), and then assess the nature and severity of any such residuals.  If any of the Veteran's symptoms/complaints are determined to be related to co-existing disabilities other than those for which are service-connected, it should be so noted for the record, with explanation.  The examiner must explain the rationale for all opinions.

3. 	The RO should then re-adjudicate the claim (to include consideration whether a separate rating may be warranted for any separate and distinct residual disability).  If the claim for an increased rating remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


